Citation Nr: 0525724	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-08 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to additional education assistance under the 
provisions of Chapter 30, Title 38, United States Code, for 
the period of enrollment by the appellant while in pursuit of 
an associate's degree between August and December 2002.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Atlanta Education Center.  In February 2004, the Board 
remanded the case for additional development.  

FINDINGS OF FACT

1. During the period from August 2002 to December 2002, the 
veteran completed one three-credit class which lasted for a 
standard semester, and four three-credit classes of 
nonstandard terms ranging from five days to two weeks.

2.  The veteran was paid at the full-time rate during the 
period of actual enrollment in the nonstandard term courses, 
and at the 1/4-time rate for the remainder of the standard 
semester which did not overlap the nonstandard term courses.


CONCLUSION OF LAW

The criteria for payment of Chapter 30 educational assistance 
at the full-time rate for the standard semester from August 
2002, to December 2002 have not been met.  38 U.S.C.A. § 3680 
(West 2002); 38 C.F.R. §§ 21.4272, 21.7157 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Moreover, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim, and 
there is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see 
Dela Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In September 2002, St. Petersburg College certified the 
veteran's enrollment in four classes, taken as part of his 
approved program of education in fire science technology, 
pursuant to the Montgomery GI Bill (Chapter 30).  Each of 
these classes was worth three credits, but only one extended 
throughout the standard semester, from August 19 to December 
13, 2002.  The remaining classes lasted from five days to two 
weeks, but met five days a week, from 8:00 a.m. to 5:00 p.m., 
during those periods.  Subsequently, the school certified the 
veteran's enrollment in another accelerated class, held from 
November 4 through 8, 2002.

As a result, the RO awarded the veteran educational 
assistance at the full-time rate for the actual dates of the 
classes, and 1/4-time during the remainder of the semester, for 
the one three-credit standard semester course.  He contends 
that he was considered to be a full-time student throughout 
the semester, and, therefore, he should have been paid at the 
full-time rate for the entire period.  He points out that the 
amount of time taken for the classes, as well as the expenses 
associated with the classes, were the same as if he had been 
enrolled in a standard semester course.  

Ordinarily, an institutional undergraduate course offered on 
a standard semester-hour basis shall be considered a full-
time course when a minimum of 14 semester hours per semester 
for which credit is granted toward a standard college degree 
is required.  38 U.S.C.A. § 3688(a); 38 C.F.R. §21.4270.  
Courses are generally measured at the rate of one standard 
class session per week throughout a standard semester for one 
semester-hour credit.  38 C.F.R. § 21.4200(r).  

However, in this case, the veteran's accelerated classes were 
not held throughout the semester.  The law provides that 
educational assistance shall only be paid for the period of 
the individual's enrollment in a program of education, and 
that payment may be made for an actual period of pursuit of 
one or more unit subjects pursued for a period of time 
shorter than the enrollment period at the educational 
institution.  38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.4272.  

To this end, the VA Education Procedure Manual, (M22-4), 
provides a method for calculating the equivalent credit hours 
for nonstandard term courses, as well as tables showing 
training time equivalencies.  See M22-4, Part IV,  6.06, 
6.11, (Nov. 1997), 14.02 (Sept. 1992).  While this 
computation enables the veteran to be paid at the full-time 
rate for the class, nevertheless, he can only be paid at the 
full-time rate only for the periods of time he was enrolled 
in these accelerated classes.  For the remainder of the time, 
he is only entitled to be paid at the 1/4 time rate for the 
single class that extended throughout the standard semester.   

The veteran states that some of the projects for these 
classes were not due until the end of the standard semester.  
However, the school has certified that the accelerated 
classes extended only for the specific, identified periods.  
See 38 C.F.R. § 21.7152 (2004).  Further, in April 2004, the 
school certifying official verified that the veteran was 
taking nonstandard terms and had been "advised that he would 
be certified and paid accordingly."  The regulations provide 
that the commencing and discontinuance dates of payment of 
educational assistance benefits in this case are the dates 
certified by the educational institution.  38 C.F.R. 
§ 21.7131(a), 21.7135(g) (2004).

The Board sympathizes with the veteran's predicament, but is 
constrained to apply the law, which, in this case, only 
provides for payment of educational assistance during the 
time of actual enrollment.  For the accelerated courses, the 
educational institution has certified that the veteran's 
enrollment only extended through the dates of actual 
attendance of classes.  Since the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to additional educational assistance for the 
period between August and December 2002 is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


